No. 3--09--0170

Filed December 7, 2009
                                IN THE

                     APPELLATE COURT OF ILLINOIS

                            THIRD DISTRICT

                              A.D., 2009

DOROTHY I. PORUBA,              )    Appeal from the Circuit Court
                                )    of the 13th Judicial Circuit
     Plaintiff-Appellant,       )    La Salle County, Illinois
                                )
            v.                  )    No. 08--CH--351
                                )
FRANK A. PORUBA, JR.,           )
                                )    Honorable James A. Lanuti,
     Defendant-Appellee,        )    Judge, Presiding.


     JUSTICE SCHMIDT delivered the opinion of the court:



     Plaintiff, Dorothy Poruba, filed a complaint against

defendant, Frank A. Poruba, Jr., to partition certain real

estate.    Plaintiff is the sole life tenant and defendant the sole

remainderman.    The circuit court of La Salle County granted
defendant's motion to dismiss plaintiff's complaint pursuant to

section 2--615 of the Illinois Code of Civil Procedure (the

Code).    (735 ILCS 5/2--615 (West 2008)).     We affirm.

                              BACKGROUND

     Plaintiff, Dorothy Poruba, transferred real estate commonly

known as 1105 North Otter Creek Street, Streator, Illinois, to

Frank Poruba, reserving a life estate.       Plaintiff is the sole
owner of a life estate in the property, and defendant is the sole

owner of the vested remainder.

     Plaintiff filed a complaint seeking to partition the real

estate.   Defendant filed a motion to dismiss the complaint,

indicating that a life tenant could not maintain a partition

action against a remainderman.   The trial court dismissed the

complaint, holding that a single life tenant with exclusive

possession to the entire piece should not be able to force a
partition action against a single remainderman.   Plaintiff filed

a timely appeal.

                             ANALYSIS

     Plaintiff contends that the trial court erred by granting

defendant's motion to dismiss the complaint because a life tenant

has a right to compel a partition against a remainderman.    A

judge's ruling pursuant to section 2--615 of the Code (735 ILCS

5/2--615 (West 2008)) is reviewed de novo.   King v. First Capital

Financial Services Corp., 343 Ill. App. 3d 404, 798 N.E.2d 118

(2003).
     Plaintiff seeks to force a sale of the real estate pursuant

to the Code (735 ILCS 5/17--101 (West 2008)).   The Code provides:

                "When lands, tenements, or hereditaments

           are held in joint tenancy or tenancy in common

           or other form of co-ownership and regardless of

           whether any or all of the claimants are minors

                                 2
          or adults, any one or more of the persons

          interested therein may compel a partition

          thereof by a verified complaint in the circuit

          court of the county where the premises or part

          of the premises are situated." (Emphasis added.)

          735 ILCS 5/17--101 (West 2008).

     According to plaintiff, this statute does not require that

the land be held in joint tenancy or tenancy in common, or that
the landowners have a concurrent right to possession of the

property in order to be subject to a partition suit.

Specifically, plaintiff contends that under the Act, land can be

held in any "other form of co-ownership" such as a single life

tenancy and a remainder interest.

     Plaintiff cites Westerdale v. Grossman, 312 Ill. App. 3d
884, 728 N.E.2d 67 (2000), and Wells v. Dalies, 318 Ill. 301, 149
N.E. 279 (1925), in support of her argument.   However,   the facts

of both Westerdale and Wells are inapposite to the case at bar.

Neither case authorizes a single life tenant to force a partition
upon a single remainderman.   Rather, both cases deal with

partition actions between multiple life tenants or between

multiple remainderman.

     In the case at bar, we have a single life tenant and a

single remainderman.   A life estate is defined as "[a]n estate

whose duration is limited to the life of the party holding it, or

                                 3
some other person. *** Upon the death of the life tenant, the

property will go to the holder of the remainder interest or to

the grantor by reversion."   Black"s Law Dictionary 924 (6th ed.

1992).    A remainderman is "[o]ne who is entitled to the remainder

of the estate after a particular estate carved out of it has

expired."   Black's Law Dictionary 1293 (6th ed. 1992).    There-

fore, we conclude that a single life tenant and a single

remainderman do not have a concurrent right to possession of the
real estate and are consequently not "co-owners" of the property

under the Act.

     Put another way, a single life estate and a single

remainder interest are two separate estates in land.   There is

nothing to partition.   Plaintiff is the sole owner of the life

estate.   Defendant is the sole owner of the remainder.   The deed

that granted plaintiff the life estate and defendant the

remainder has already partitioned their respective interests.

                             CONCLUSION

     For the foregoing reasons, we affirm the circuit court of
La Salle County.

     Affirmed.

     O'BRIEN, P.J., and HOLDRIDGE, J., concur.




                                  4